Order entered March 23, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00199-CR

                      THE STATE OF TEXAS, Appellant

                                         V.

                        JUANITA JERNIGAN, Appellee

         On Appeal from the County Criminal Court of Appeals No. 2
                           Dallas County, Texas
                   Trial Court Cause No. MB18-54318-M

                                      ORDER

      Before the Court is the State’s March 10, 2020 motion to abate the appeal

for findings of fact and conclusions of law. The motion asserts, and the clerk’s

record on file at the Court confirms, that the State filed a February 14, 2020 request

for findings of fact and conclusions of law after the trial court granted Juanita

Jernigan’s motion to suppress. We GRANT the State’s March 10, 2020 motion.

      We ORDER the Honorable Pamela Luther, Presiding Judge, County

Criminal Court of Appeals No. 2, Dallas County, to issue, on or before APRIL
20, 2020, findings of fact and conclusions of law. See State v. Elias, 339 S.W.3d
667, 674 (Tex. Crim. App. 2011); State v. Cullen, 195 S.W.3d 696, 699 (Tex.

Crim. App. 2006). If necessary, the judge may review the reporter’s record of the

testimony upon which the original ruling was made to refresh her recollection of

the reasons behind such ruling. See Wicker v. State, 740 S.W.2d 779, 784 (Tex.

Crim. App. 1987).

      We ORDER Dallas County Clerk John Warren to file a supplemental

clerk’s record containing the trial court’s findings and conclusions on or before

APRIL 23, 2020.

      We DIRECT the Clerk of this Court to send a copy of this order to the

Honorable Pamela Luther, Presiding Judge, County Criminal Court of Appeals No.

2, Dallas County; Dallas County Clerk John Warren; and counsel for the parties.

      We ABATE the appeal to allow the trial court an opportunity to comply

with this order. It shall be reinstated when the supplemental clerk’s record is filed

or when the Court deems it appropriate to do so.




                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE